UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7898 LOWE'S COMPANIES,INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING ATNOVEMBER 27, 2009 Common Stock, $.50 par value LOWE’S COMPANIES, INC. - INDEX - PART I - Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets - October 30, 2009 (Unaudited),October 31, 2008 (Unaudited) and January 30, 2009 4 Consolidated Statements of Current and Retained Earnings (Unaudited) - Three andnine months ended October 30, 2009 and October 31, 2008 5 Consolidated Statements of Cash Flows (Unaudited) -Nine months ended October 30, 2009 and October 31, 2008 6 Notes to Consolidated Financial Statements (Unaudited) 7 - 13 Report of Independent Registered Public Accounting Firm 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 - 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II - Other Information Item 1A. Risk Factors 23 Item 6. Exhibits 24 Signature 25 Exhibit Index 26 3 Part I - FINANCIAL INFORMATION Item 1.Financial Statements Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) October 30, 2009 October 31, 2008 January 30, 2009 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Short-term borrowings $ - $ $ Current maturities of long-term debt 34 34 Accounts payable Accrued compensation and employee benefits Self-insurance liabilities Deferred revenue Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred income taxes - net Other liabilities Total liabilities Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding October 30, 2009 October 31, 2008 January 30, 2009 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss) 46 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to the consolidated financial statements (unaudited). 4 Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended Nine Months Ended October 30, 2009 October 31, 2008 October 30, 2009 October 31, 2008 Current Earnings Amount Percent Amount Percent Amount Percent Amount Percent Net sales $ Cost of sales Gross margin Expenses: Selling, general and administrative Store opening costs 10 31 38 70 Depreciation Interest - net 77 65 Total expenses Pre-tax earnings Income tax provision Net earnings $ Weighted average common shares outstanding - basic Basic earnings per common share $ Weighted average common shares outstanding - diluted Diluted earnings per common share $ Cash dividends per share $ Retained Earnings Balance at beginning of period $ Net earnings Cash dividends ) Balance at end of period $ See accompanying notes to the consolidated financial statements (unaudited). 5 Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Nine Months Ended October 30, 2009 October 31, 2008 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) 99 Loss on property and other assets - net 48 Loss on redemption of long-term debt - 8 Share-based payment expense 78 79 Net changes in operating assets and liabilities: Merchandise inventory - net ) ) Other operating assets (4 ) 77 Accounts payable Other operating liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of short-term investments ) ) Proceeds from sale/maturity of short-term investments Purchases of long-term investments ) ) Proceeds from sale/maturity of long-term investments Increase in other long-term assets ) ) Property acquired ) ) Proceeds from sale of property and other long-term assets 17 26 Net cash used in investing activities ) ) Cash flows from financing activities: Net decrease in short-term borrowings ) ) Proceeds from issuance of long-term debt 3 13 Repayment of long-term debt ) ) Proceeds from issuance of common stock under employee stock purchase plan 37 39 Proceeds from issuance of common stock from stock options exercised 22 94 Cash dividend payments ) ) Repurchase of common stock (4
